Citation Nr: 0017864	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  94-22 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a left thumb fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from April 1976 to July 
1978.

The veteran's service medical records reflect that he 
sustained a fracture to his left thumb, first metacarpal, in 
May 1978.  It is noted that these records indicated that the 
entire left forearm was placed in a cast, and that the 
veteran was assigned limited duty as a result of this 
fracture.  In June 1978, it was noted that the veteran's left 
short-arm thumb spica cast was removed, and that the fracture 
appeared to be well-healed.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, which granted service connection for residuals of a 
left thumb fracture, and assigned a noncompensable (zero 
percent) disability rating, effective February 3, 1993.  The 
veteran has since moved, and the RO in Seattle, Washington, 
now has jurisdiction over this case.

The record indicates that the veteran was scheduled to 
provide testimony at a personal hearing in September 1994 
before a Hearing Officer at the RO, but he failed to appear. 

In general, when a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, 
the Board finds that the veteran's claim for an increased 
evaluation for his residuals of a left thumb fracture is 
well-grounded.  Because the claim is well grounded, VA has a 
duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Here, for the reasons 
stated below, the Board finds that additional development is 
necessary to comply with the duty to assist.

The Board notes that the veteran has undergone several 
examinations in relation to his claim, including VA medical 
examinations conducted in November 1998 and October 1999.  At 
both of these examinations, the veteran complained of pain 
and reduced grip strength of his left thumb, wrist, and lower 
arm.  Further, both VA examiners made findings regarding the 
veteran's left thumb, left wrist, and hand, including range 
of motion studies.  Nevertheless, the Board finds that it is 
not clear from the medical evidence on file whether or not 
the veteran's complaints of problems involving his left wrist 
and hand are related to his service-connected residuals of a 
left thumb fracture.  If the service-connected disability has 
resulted in impairment beyond the thumb itself, then it is 
possible that the disability may be more appropriately 
evaluated pursuant to criteria that encompasses the entire 
hand.  The record reflects that the RO has evaluated the 
veteran's left thumb disability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5224, which applies to ankylosis of 
the thumb.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Accordingly, the Board concludes that a remand is 
necessary in order to determine the extent of the veteran's 
residuals of his left thumb fracture.

As an additional matter, the Board notes that, in general, 
the degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown , 6 Vet. App. 396, 402 (1994).  However, in Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that the 
rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  As the instant case is an appeal from assignment of 
an initial rating, the concept of "staged ratings" is 
applicable and should be considered on readjudication of the 
veteran's claim.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left hand 
problems.  After securing the necessary 
release, the RO should obtain those 
records not on file.

2.  After obtaining any additional 
medical records to the extent possible, 
the RO should schedule the veteran for an 
examination to determine the current 
nature and extent of his residuals from 
the in-service fracture to the left 
thumb.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
must make a finding as to whether it is 
as likely as not that the veteran's left 
thumb fracture has resulted in impairment 
beyond the thumb itself; i.e., is it as 
likely as not that it has resulted in 
impairment to the left hand, wrist, 
and/or forearm?

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the medical report to ensure that 
it is responsive to and in compliance 
with the directives of this remand and if 
it is not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should also 
reflect consideration of "staged 
ratings" pursuant to Fenderson, supra.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


